Citation Nr: 9910037	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-27 123	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May to October 1982 and 
from September 1991 to September 1994.  This appeal arises 
from a February 1997 rating action in which the RO denied 
service connection for residuals of a left knee injury.  In 
her Notice of Disagreement, the veteran requested a hearing 
before a hearing officer at the RO.  A hearing was held in 
November 1997.  Subsequently, the Board of Veterans' Appeals 
(Board) attempted to obtain further clarification from the 
veteran as to whether she also wanted a hearing before a 
Member of the Board in Washington, D.C.  All correspondence 
regarding this request were returned to the Board by the post 
office as undeliverable, including notifications of Board 
hearings 
scheduled for September 9 and October 1, 1998, and the 
veteran did not report for either Board hearing.

The case was remanded by the Board in October 1998 for 
additional development.  The RO undertook such development to 
the extent possible.  The case has now been returned to the 
Board for further consideration.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that her claim 
for service connection for residuals of a left knee injury is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
residuals of a left knee injury.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that in June 
1994, the veteran fell down a flight of stairs and sustained 
an injury to her left knee.  It was noted that previous to 
this injury, she had experienced occasional left knee pain.  
She was subsequently seen in service in July and August 1994 
for follow-up and physical therapy of her left knee injury.  
The assessments were left knee contusion, question of 
chondromalacia patella.  

The veteran was afforded a VA orthopedic examination in 
December 1996.  She provided a history of a left knee injury 
in service in 1994.  The diagnoses were chondromalacia 
patella and osteochondral defect of the medical femoral 
condyle.  The examiner stated that he could not state with 
certainty whether the veteran's current diagnoses were 
related to her injury.  He further commented that he did not 
have all of the veteran's medical records in order to make 
this determination.  

In a letter dated in February 1997,  N.M. Keats, M.D. stated 
that in June 1995, the veteran hit her left knee on some 
machinery and fell.  The assessments were chondromalacia 
patella and possible medial meniscus injury.

In a letter dated in June 1997, F. Christofori, M.D. stated 
that in May 1997, the veteran slipped and fell on a sidewalk 
and reinjured her left knee.  The assessment was traumatic 
left patella tendinitis.
  
At a November 1997 hearing before the RO, the veteran 
testified that for the past year she has received treatment 
for her left knee at the VA Medical Center in Baltimore, 
Maryland.  

The purpose of the October 1998 Board remand was to obtain 
any existing additional pertinent medical records and to 
accord the veteran a further VA orthopedic examination to 
ascertain if it was at least as likely as not that any 
current left knee disorder was a result of the veteran's in 
service left knee injury.

Pursuant to the remand, the RO obtained VA outpatient 
treatment records which included a report of left knee X-rays 
in November 1996.  The X-rays were interpreted as revealing 
an area of focal sclerosis in the proximal end of the tibia.

It is indicated by a computer generated page in the claims 
folder that the veteran failed to report for a scheduled VA 
orthopedic examination at the Baltimore, Maryland VA Medical 
Center (VAMC) on January 5, 1999.

The RO thereafter issued a Supplemental Statement of the Case 
(SSOC) to the veteran at a new address of record.  The SSOC 
was not returned as undeliverable.  The SSOC explained the 
purpose of the Board remand in October 1998, the veteran's 
failure to report for the January 5, 1999 scheduled VA 
orthopedic examination, and that the claim for service 
connection for residuals of a left knee injury continued to 
be denied.

II.  Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim.  38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As will be explained below, the Board 
finds that her claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). 


The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion  is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 
(1993).  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this case, the reported failure of the veteran to present 
herself for the VA examination in January 1999 was followed 
by an SSOC explaining the matter and its significance.  The 
cover letter to the SSOC accorded the veteran 60 days to 
provide any further comment she had.  The veteran did not 
respond to the SSOC and never advised that she was not 
properly notified of the January 5, 1999 VA examination.

We now proceed with a review based on the evidence of record.  
38 C.F.R. 
§ 3.655(b).  There is current evidence of a left knee 
disorder.  The first Caluza requirement to establish a well-
grounded claim is met.  There is evidence of treatment for a 
left knee injury in service.  The second Caluza requirement 
is met.  There is no medical opinion of record linking the 
current left knee disorder to the left knee injury in 
service.  The third Caluza requirement is not met.  As such, 
the Board finds that the veteran's claim for service 
connection for residuals of a left knee injury is not well- 
grounded, and the appeal must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for residuals 
of a left knee injury, the appeal is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

